Citation Nr: 9917845	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain with traumatic arthritis and 
disc disease in the lumbar spine.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  The case is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran failed to report for VA orthopedic and 
neurologic examinations scheduled for February 1999 in 
conjunction with his claim for an increased rating for low 
back disability and his claim for a total compensation rating 
based on unemployability.  

2.  Good cause was not shown for the veteran's failure to 
report for the scheduled VA examinations.  

3.  The veteran's service-connected low back disability is 
manifested by moderate limitation of motion of the 
lumbosacral spine, pain on motion, radiation down the 
posterior aspect of the left leg with occasional tingling in 
the same area, some decrease in strength of the left lower 
extremity with decreased sensation in the L5 distribution on 
the left, degenerative joint disease of the lumbar spine with 
lumbar stenosis and degenerative disc disease of the 
lumbosacral spine with neurologic involvement at multiple 
levels; pronounced intervertebral disc syndrome is not shown.  

4.  The service-connected low back disability, the sole 
service-connected disability, has been rated 40 percent 
disabling since January 1992.  

5.  The veteran has a high school education, training at a 
lithographer's school, and experience working for the U.S. 
Can Company from April 1977 to March 1991, when he last 
worked full time as a supervising lithographer.  

6.  It is not shown that the veteran is unable to secure or 
follow a substantially gainful occupation due solely to his 
service-connected low back disability.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for service-
connected low back disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 (1998).  

2.  A total compensation rating based on unemployability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating and for a total compensation 
rating based on unemployability are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  In 
light of the veteran's failure to report in February 1999 for 
VA examinations scheduled in conjunction with these claims, 
the Board finds that all relevant evidence that could be 
obtained with respect to these claims has been associated 
with the claims file and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Background

The service medical records show that the veteran's spine and 
musculoskeletal system were normal on service entrance 
examination in December 1950.  However, he was seen at a 
service clinic in March 1951 with complaints referable to the 
back.  In late March, he had vague back pains throughout his 
entire back.  He was referred to the orthopedic clinic, where 
chronic back pain was diagnosed.  In September 1951, the 
veteran was involved in a motor vehicle accident for which he 
was hospitalized for about 10 days.  A diagnosis of acute 
lumbosacral myofascial strain, felt to be moderate in degree, 
was entered.  

In October 1951, the veteran was again seen and gave a 
history of having been in a jeep accident three weeks 
previously with subsequent hospitalization.  He stated that 
since he had been dismissed from the hospital, he had noticed 
sharp severe shooting pain that began in the lower lumbar 
region of the back and radiated through to the right 
testicle.  The pain was excruciating and was brought on by 
activities such as physical training and marching.  The 
diagnostic impression was possible muscle spasm versus 
ruptured disc.  By November 1951, his complaints had changed 
somewhat in the previous few days, and the pain was then only 
in his back.  The etiology was undetermined.  However, the 
back pain continued.  When seen at the dispensary in April 
1952, the veteran's complaints included backaches, but 
movements of the spine were essentially negative, although 
there was tenderness over the left sacroiliac notch region.  
When seen in June 1952, it was reported that he had a history 
of injury of his back eight months previously and that X-rays 
had been negative.  When seen in the orthopedic clinic later 
in June, the veteran had chronic recurrent lumbar area 
strain.  When examined for separation in January 1953, he 
complained that his back bothered him when he sat in a 
position for a while or laced up his shoes.  However, a back 
disorder was not diagnosed.  X-rays of his lumbosacral spine 
during service were negative.  

Chronic lumbosacral strain was diagnosed by an orthopedic 
surgeon in May 1965, and a VA orthopedic examination the 
following November culminated in a diagnosis of history of 
low back strain with recurrent episodes of low backaches, in 
remission.  The examiner interpreted X-rays as showing a 
large exostosis of L2 and some narrowing of the lumbar 
intervertebral disc spaces.  A rating decision dated in 
December 1965 granted service connection for lumbosacral 
strain and assigned a noncompensable evaluation under 
Diagnostic Code 5295, effective from the date of the 
veteran's original claim for compensation benefits in June 
1965.  

Thereafter, the record, which includes both private and VA 
treatment and examination reports, reveals a steadily 
deteriorating low back, especially in the 1980's and 1990's.  
In February 1988, the veteran filed a claim of entitlement to 
a compensable rating for his service-connected lumbosacral 
strain.  In a decision dated in March 1990, the Board 
determined that the evidence of record showed chronicity of 
low back complaints since 1951 and arthritis of the lumbar 
spine that could not be disassociated from the inservice 
trauma.  Service connection was therefore granted for 
traumatic arthritis of the lumbar spine, and the issue of 
entitlement to a compensable rating for lumbosacral strain 
was remanded to the RO for reconsideration of the claim in 
light of the grant of service connection for traumatic 
arthritis.  In a rating decision dated in April 1990, the RO 
classified the disability as lumbosacral strain with 
traumatic arthritis in the lumbar spine and assigned a 
20 percent evaluation under diagnostic codes 5293 and 5295, 
effective from the date of receipt of the reopened claim in 
February 1988.  Although the veteran was notified of this 
determination in April 1990, he did not disagree with the 
assigned evaluation for the reclassified low back disability.  

The veteran's claim of entitlement to a total compensation 
rating based on unemployability was received in January 1992, 
and his claim for an increased rating for low back disability 
was received the following October.  Both of these claims 
have been continuously prosecuted ever since.  

On VA orthopedic examination in November 1992, the veteran 
complained of severe back and buttock pain with left anterior 
thigh pain, both constantly and with flare-ups.  He could not 
lift more than 10 pounds.  He had no bowel or bladder 
complaints.  He also complained of mild weakness in the left 
leg with numbness over the anterior distal thigh.  On 
clinical examination, he had slight postural abnormality.  
There was also slight lumbar scoliosis.  The musculature of 
the back was positive for paraspinal muscle tenderness.  The 
veteran had forward flexion of the low back to 65 degrees; 
backward extension to 20 degrees; left lateroflexion to 
25 degrees; right lateroflexion to 15 degrees; rotation to 
the left to 25 degrees; and rotation to the right to 
15 degrees.  He had pain at the extremes of motion in all 
planes of excursion.  He had a positive straight leg raising 
test at 15 to 20 degrees on the left.  He had diffuse 
weakness in the left lower extremity that did not follow any 
specific anatomical nerve root distribution.  His muscle 
strength was 5/5 in the right lower extremity.  X-rays of the 
lumbosacral spine were interpreted as showing diffuse disc 
space narrowing and osteophytes throughout the lumbar spine 
and L2-3 osteophyte bridging.  The X-rays were interpreted by 
the radiologist as showing mild scoliosis with moderate 
degenerative changes of the lumbar vertebrae and bridging 
between L2-3 on the right with mild degenerative changes of 
the sacroiliac joint.  Magnetic resonance imaging (MRI) was 
interpreted as showing diffuse lumbar disc degeneration.  
Electromyographic and nerve conduction velocity (EMG/NCV) 
studies were interpreted as revealing minimal signs of L3-4 
root degeneration.  The diagnosis was severe diffuse 
degenerative disc disease.  The prognosis was poor.  

The radiologist interpreted a VA MRI scan in December 1992 as 
showing degenerative changes of the lumbar spine with disc 
protrusions at multiple levels, left of midline at the level 
of L2-3, L4-5, and L5-S1, and right of midline at the level 
of L3-4.  

G. M. Gentry, Ph.D., said in a letter dated in August 1993 
that he had read the reports forwarded to him by the 
attorney-representative and that these showed that the 
veteran, solely as the result of his back disorder, could 
carry up to five pounds occasionally but could carry six to 
ten pounds never.  It was reported that the veteran could 
sit, stand and walk a total of five hours during an 8-hour 
workday.  It was indicated that if the veteran could not sit, 
stand and walk more than five hours in an 8-hour workday and 
lift 10 pounds occasionally throughout an 8-hour workday, he 
did not meet the minimum physical requirements for sedentary 
work.  

On VA orthopedic examination in January 1996, the veteran had 
atrophy of the musculature of the back without postural 
abnormalities or fixed deformity.  He could flex his lumbar 
spine to the point that his fingertips were two inches off 
the floor.  He had backward extension to zero degrees, left 
lateroflexion to 5 degrees with pain, and right lateroflexion 
to 15 degrees with minimal pain.  He had rotation to the left 
to 5 degrees, and rotation to the right to 20 degrees.  He 
had appropriate grimacing as objective evidence of pain on 
motion.  The veteran had diminished muscle strength of 3/5, 
throughout, on the left with a positive straight leg raising 
test at 30 degrees; these symptoms were absent on the right.  
The radiologist interpreted X-rays as showing mild 
degenerative changes of the dorsal vertebrae with 
hypertrophic anterior osteophytes and anterior bridging at 
multiple levels; and mild scoliosis and moderate degenerative 
changes of the lumbar vertebrae and mild degenerative changes 
of the sacroiliac joints with bridging between the L2-3 
vertebrae on the right.  The examiner interpreted the X-rays 
as showing severe convex right degenerative scoliosis with 
large osteophytes at L2-3 and small osteophytes in vertebrae 
at multiple levels.  The diagnosis was severe spinal 
degenerative joint disease status post jeep accident with 
left leg multi-level neurologic involvement.  

On VA neurologic examination in January 1996, the veteran 
complained of severe low back pain since his back injury in 
service when thrown off a jeep in 1951 with radiation down 
the posterior aspect of the left leg.  He also had occasional 
tingling in the same area.  There were no bowel or bladder 
complaints, but he felt that his left leg was weaker than his 
right.  An examination showed that the veteran had slightly 
diminished left lower extremity strength compared with the 
right and left L5 distribution neuralgia, loss of pinprick, 
and mild weakness in the left lower extremity.  The diagnosis 
was lumbar stenosis and degenerative disease with lumbar 
radiculopathy.  The prognosis was poor with probable 
progression as the veteran aged.  

Private treatment reports dated from July 1995 to October 
1998 were received in December 1998.  These records show that 
the veteran was seen privately in March 1996 for a chief 
complaint of pain in his right back.  He was advised to take 
Tylenol and to apply wet heat.  Most of the treatment reports 
were concerned, however, with the veteran's heart disorders.  

Analysis

The record shows that the veteran failed to report for VA 
examinations scheduled in February 1999 in conjunction with 
his claim for an increased rating for low back disability and 
his claim for a total compensation rating based on 
unemployability.  A note in the claims file indicates that 
the veteran "canceled exams."  The Board had ordered these 
examinations in its September 1998 remand for the purpose of 
determining whether the veteran manifested functional 
impairment of the low back under the principles announced in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), such as to warrant a 
higher evaluation and to determine the extent to which the 
service-connected low back disability affected his ability to 
secure or follow a substantially gainful occupation.  In 
addition, these examinations were to be considered by the RO 
in determining whether the veteran's case should be forwarded 
to the VA Central Office for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  

In October 1998, the RO notified the attorney-representative 
of the Board's action, including the scheduling of an 
examination.  The RO informed the attorney-representative 
that failure to report for any requested examination without 
good cause could adversely affect the veteran's claim.  In a 
letter to the attorney-representative dated February 2, 1999, 
the pertinent provisions of 38 C.F.R. § 3.655 were set forth.

Section 3.655 of title 38, Code of Federal Regulations, 
provides in pertinent part that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  

The scheduled examinations were not based on the whim of the 
Board but rather on the precedent of the Court of Appeals for 
Veterans Claims.  The veteran's refusal to appear for 
orthopedic and neurologic examinations scheduled for later in 
February 1999 makes it difficult, if not impossible, to 
accurately assess his claims.  What can be said is that 
information pertinent to the severity of the veteran's low 
back disability is not of record, as requested by the Board, 
and that a rating in excess of 40 percent for the service-
connected low back disability is not shown to be warranted.  
The Board's request for a VA examination to determine the 
severity of the low back disability was predicated on a 
consideration that the next higher schedular evaluation, 
60 percent under Diagnostic Code 5293, required a showing of 
pronounced symptoms of intervertebral disc syndrome or that, 
in the alternative, extraschedular evaluation might be 
appropriate.  However this was not fully apparent based on 
the evidence then of record.  For example, while the veteran 
had atrophy of the back musculature when examined by VA in 
January 1996, he was without postural abnormalities or fixed 
deformity.  Moreover, while backward extension of the lumbar 
spine was to zero degrees, he could flex his lumbar spine to 
the point that his fingertips were only two inches off the 
floor.  While he had left lateroflexion to 5 degrees with 
pain, he had right lateroflexion to 15 degrees with minimal 
pain.  While he had rotation to the left to 5 degrees, he had 
rotation to the right to 20 degrees.  While severe spinal 
degenerative joint disease status post jeep accident with 
left leg multi-level neurologic involvement was diagnosed, 
his muscle strength was not greatly diminished at 3/5 on the 
left and was full at 5/5 on the right.  Moreover, the veteran 
had no bowel or bladder symptoms on VA neurologic examination 
at that time, despite his complaints of severe low back pain 
since his back injury in service.  He also had occasional 
tingling down the posterior aspect of the left leg and felt 
that his left leg was weaker than his right.  However, the 
neurologic examiner found only slightly diminished left lower 
extremity strength compared with the right.  Toes were 
downgoing and reflexes were only somewhat diminished, 
although from the diagram set forth on the January 9, 1996, 
report of examination, the diminished reflexes appear to have 
been noted in the right lower extremity; reflexes in the left 
lower extremity were normal.  Despite diagnosing lumbar 
stenosis and degenerative disease with lumbar radiculopathy, 
the neurologic examiner found only neuralgia in the left L5 
distribution, loss of pinprick, and mild weakness in the left 
lower extremity on clinical examination.  

Thus, the examinations requested by the Board in September 
1998 were intended to gauge the current severity of the 
veteran's overall disability picture with respect to his low 
back - both from the orthopedic and neurologic perspectives - 
and to provide a clinical picture by which the severity of 
his symptomatology, especially his neurologic symptomatology, 
could be measured.  His failure to report without good cause 
for the scheduled examinations compels the Board to deny this 
aspect of his appeal.  

The veteran's claim of entitlement to a total compensation 
rating based on unemployability is in the nature of a claim 
for increase and must also be denied because of the failure 
without good cause to report for the scheduled examinations.  
The Board specifically requested a medical opinion regarding 
whether the service-connected low back disability - the 
veteran's sole service-connected disorder - rendered him 
unemployable under the criteria governing total compensation 
ratings based on unemployability.  Although the evidence 
indicated that the veteran was unemployable with respect to 
any significant manual labor, it was by no means clear that 
sedentary employment was precluded.  Moreover, the record 
shows that the veteran had significant cardiovascular disease 
for which he was receiving ongoing treatment and for which 
service connection had been denied by the Board in September 
1998.  It is reasonable to infer that this nonservice-
connected disorder would have adversely affected his 
employability.  As a total compensation rating based on 
unemployability must be shown to result solely from service-
connected disability, the opinion requested by the Board was 
crucial to an equitable disposition of this claim.  The 
veteran's failure to report for the scheduled examinations 
left an incomplete record and requires the Board to deny his 
claim for a total compensation rating now.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.  


ORDER

An increased evaluation for low back disability is denied.  

A total compensation rating based on unemployability is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

